DETAILED ACTION
Claims 1-20 were subject to restriction requirement on 08/05/2020. 
Applicant filed a response on 10/02/2020, elected without traverse Group I and species (d), including claims 1-8, and withdrew claims 10-20. 
Claims 1-20 are pending, of which claims 9-20 are withdrawn. Claim 9 is withdrawn by the Examiner. 
Claims 1-8 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species (d) in the reply filed on 10/02/2020 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/02/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the elastic core layer is one of a film, a plurality of strands, and a plurality of strips, and wherein the plastic core layer is one of a film layer, a plurality of strands, and a plurality of strips” in lines 3-4. The language “is one of a” renders the claim indefinite as it is unclear if the elastic core layer is one of a film, plurality of strands, and a plurality of strips or is one of a film or one of a plurality of strands or one of a plurality of strips. Similarly, it is unclear if the plastic core layer is one of a film layer, plurality of strands, and a plurality of strips or is one of a film layer or one of a plurality of strands or one of a plurality of strips. The Examiner will interpret the claim as the elastic core layer is selected from the group consisting of a film, a plurality of strands, and a plurality of strips, and wherein the plastic core layer is selected from the group consisting of a film layer, a plurality of strands, and a plurality of strips. 
Claim 2 recites, “the plurality of strands is disposed between the film layer and the first facing layer” in lines 1-2. It is unclear if the recited plurality of strands is of the elastic core layer or the plastic core layer. 
Regarding dependent claims 2-7, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Norrby et al. (US 2010/0076390) in view of Schneider et al. (US 6,964,720) (Schneider). 
It is noted both Norrby and Schneider are cited in the IDS filed 10/12/2018.
Regarding claims 1-4 and 8
Norrby teaches a laminate comprising an elastic film 6 (i.e., elastic core layer) and a reinforcement layer 8 arranged between two outer nonwoven layers 2,4 (Norrby, [0053-0055]; FIG. 2), wherein the reinforcement layer is a plastic film (i.e., plastic core layer) (Norrby, [0026]; [0048]; [0064]; FIG. 5). Therefore, the elastic film and plastic film correspond to the core structure. 
Norrby teaches the outer nonwoven layers 2,4 are bonded to the outside surfaces of the elastic film and the plastic film respectively by an adhesive (Norrby, [0035]; [0060]; FIG. 2). 
Given that the structure and material of the reinforcement layer comprising a plastic film of the Norrby is substantially identical to the plastic core layer as used in the present invention, as set forth above, it is clear that the reinforcement layer of Norrby would intrinsically reinforce the core structure in the machine direction, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
Norrby does not explicitly teach the elastic core layer is s a plurality of strands or a plurality of strips. 
With respect to the difference, Schneider teaches an elastomeric nonwoven laminate comprising a first nonwoven, a second nonwoven, and a plurality of elastic strands (Schneider, abstract), for use in diapers and adult incontinence articles such as in chassis (Schneider, col. 1 lines 5-16; col. 11 lines 54-57) 
Schneider teaches elastomeric nonwoven laminates typically include elastic bonded to a nonwoven, wherein the elastic may include elastic film or elastic strands (Schneider, col. 1 lines 31-34). 
As Schneider expressly teaches, elastic strands for elastomeric nonwoven laminates are generally preferred over elastic films from both a cost and functional perspective since strands 
Schneider and Norrby are analogous art as they are both drawn to elastic laminates for use in diapers such as in chassis (Norrby, [0037]; title). 
In light of the motivation of using elastic strands as provided by Schneider, it therefore would have been obvious to one of ordinary skill in the art to use elastic strands instead of an elastic film in the laminate of Norrby, in order to provide great flexibility and stretch properties while saving material and cost, and thereby arrive at the claimed invention. 
	As shown in FIG. 2, Norrby in view of Schneider teaches the elastic strands 6 are disposed between the plastic film 8 and the outer nonwoven layer 4 (i.e., first facing layer) (Norrby, [0053-0055]; FIG. 2). 

Regarding claim 5
Norrby further teaches the outer nonwoven layers, including the first facing layer, comprise cotton (i.e., cellulose-based) (Norrby, [0033])

Regarding claim 6
Norrby further teaches the outer nonwoven layers, including the first facing layer, includes thermoplastic fibers such as polyethylene, polyester, polypropylene, and other polyolefin homopolymers and copolymers (i.e., polymer-based) (Norrby, [0031]; [0033]). 

Regarding claim 7
Norrby further teaches polymers and cotton (i.e., cellulose) are suitable for use in the outer nonwoven layers (Norrby, [0033]), wherein a mixture of fibers of different polymers is possible (Norrby, [0033]). Given that Norrby discloses the out nonwoven layers that overlaps the presently claimed first facing layer, including the specific material, i.e. polymers and cotton (i.e., 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789